 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:
                                                                    Chapter 11
 BRONX MIRACLE GOSPEL TABERNACLE
 WORD OF FAITH MINISTRIES, INC.                                     Case No. 19-12447 (SMB)
 aka Bronx Miracle Gospel Tabernacle, Inc.

                                    Debtor.
 ---------------------------------------------------------------x

            ORDER DIRECTING SURRENDER AND VACATUR OF PROPERTY

         The Chapter 11 trustee, Deborah J. Piazza (the “Trustee”) having filed a letter dated

March 18, 2020 [ECF No. 52] requesting a Court conference; and upon the letter filed by

Anthony M. Vassallo, Esq. dated March 19, 2020 [ECF No. 53]; and the Court having conducted

a status conference on March 20, 2020 at 10:00 a.m.; and the Court having heard argument from

the Trustee, the Debtor (through its proposed new counsel, Monte Malik Chandler, Esq. and

Leandre John, Esq), and the Debtor’s secured creditor, Newell Funding, LLC (“Newell”); and

the Court having directed the Debtor to submit its opposition in a letter to be filed by 5:00 p.m.

on March 20, 2020 and the Trustee and Newell to submit any response and any proposed order

by noon on March 24, 2020; and the Debtor having filed its opposition on March 20, 2020 [ECF

No. 54] (the “Opposition”); and the Trustee having filed her response to the Debtor’s Opposition

on March 23, 2020; and Newell having filed its response to the Debtor’s Opposition on March

23, 2020; and the Court’s Memorandum Decision Granting Certain Relief to the Chapter

11 Trustee, dated Mar. 23, 2020; it is hereby [SMB: 3/23/20]

         ORDERED that the Debtor and its trustees, directors, employees and/or other agents,

including without limitation, Reverend Keith Elijah Thompson, Minister Jeanette Y. Brown and

Deacon Bernel Arthur Richardson (collectively, the “Debtor’s Agents” or “Agents”) are directed



{Client/086324/1/02055760.DOCX;2 }
to immediately surrender the Debtor’s real property located at 2910 Barnes Avenue, Bronx, New

York (the “Property”) to the Trustee free of any occupants and to deliver all keys to the Property

to the Trustee’s agent and proposed real estate broker, Nico Rossi of Tamerlain Realty; and it is

further

          ORDERED that regardless of whether the Debtor and the Debtor’s Agents comply with

the foregoing order to immediately surrender the Property and deliver all keys to the Property, the

Trustee is authorized to take all steps necessary or appropriate to obtain immediate possession of

the Property and remove and/or request that the New York City Police Department or any other

law enforcement officers acting within their authority remove, any and all unauthorized occupants

from the Property, including without limitation Reverend Keith Elijah Thompson, Minister

Jeanette Y. Brown, Deacon Bernel Arthur Richardson, and any other Agents and any other persons

associated with the Debtor, and to immediately cause the locks on the Property to be changed and

take any other necessary or appropriate steps to secure the Property, and it is further

          ORDERED, that Matthew Cochran or Gabriel Bonanno or any other locksmith associated

with ASK Locksmith or any other locksmith selected by the Trustee are authorized to enter the

Property by removing the locks on the Property, to change the locks and to otherwise secure the

Property on behalf of the Trustee and/or her attorneys and other agents; and it is further

          ORDERED that the Debtor and its Agents and other representatives (including but not

limited to Reverend Keith Elijah Thompson, Minister Jeanette Y. Brown and Deacon Bernel

Arthur Richardson) and contractors are hereby directed to immediately vacate the Property and are

prohibited from entering the Property at any time except upon further order of this Court; and it is

further

          ORDERED that any and all persons not authorized expressly by the Trustee to be in or on



{Client/086324/1/02055760.DOCX;2 }               2
the Property are hereby ordered to immediately vacate the Property and are hereby prohibited from

entering into or on the Property; and it is further

         ORDERED that the Debtor and its accountant, Michael Husbands, are hereby directed to

produce to the Trustee within two (2) business days hereof, all books and records of the Debtor

for the period commencing six years prior to the filing of this Chapter 11 case through and

including the date of this Order, including but not limited to all bank and other financial statements

and fronts and backs of checks drawn on any of the Debtor’s bank and other financial accounts;

and it is further

         ORDERED that the Debtor and its accountant, Michael Husbands, are hereby directed to

provide to the Trustee, by email within two (2) business days hereof, the log in and password

information relating to any and all bank or financial accounts of the Debtor in existence at any

time during the period commencing two years prior to the filing of this Chapter 11 case through

and including the date of this Order; and it is further [SMB: 3/23/20]

         ORDERED that any violation of this Order or interference with the execution of this Order

may result in a finding of contempt and imposition of monetary or other sanctions against the

person(s) who violate or interfere with the execution of this Order; and it is further

         ORDERED that this Court shall retain jurisdiction to enforce the provisions of this Order

and to resolve any disputes relating to this Order.


Dated: New York, New York
       March 23, 2020
                                                        /s/ Stuart M. Bernstein
                                                         STUART M. BERNSTEIN
                                                      United States Bankruptcy Judge




{Client/086324/1/02055760.DOCX;2 }                    3
